—In a negligence action to recover damages for personal injuries, the defendant ap*369peals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated September 25, 1995, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment. The plaintiff has proffered sufficient evidence to establish the existence of material issues of fact (see, Zuckerman v City of New York, 49 NY2d 557).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Copertino, Pizzuto and Hart, JJ., concur.